DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 
Claims 1-4  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of  U.S. Patent No. 10,778,729 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claims 1-4 are “anticipated by” claim 1 of U.S. Patent No. 10,778,729 B2. 
Application No. 17/004,185  (Instant)
U.S. Patent No. 10,778,729 B2
1. A method comprising: determining, by a network device, first radio frequency (RF) conditions associated with a first endpoint of a call or session and second RF conditions associated with a second endpoint of the call or session, wherein the first RF conditions and the second RF conditions include at least one of a high bit-error-rate (BER), a low signal-to-noise ratio (SNR), a low signal strength, or a high number of dropped calls or sessions; determining, by the network device, first codec parameters for the first RF conditions at the first endpoint of the call or session and second codec parameters for the second RF conditions at the second endpoint of the call or session, wherein determining the first codec parameters and the second codec parameters comprises balancing the first codec parameters and the second codec parameters to optimize performance at both a first codec at a first device at the first endpoint and a second codec at a second device at the second endpoint; and providing, by the network device, the first codec parameters to the first endpoint for altering operation of the first codec at the first device at the first endpoint.
2. The method of claim 1, wherein the first codec parameters include at least one of a codec bit rate or a mode associated with the operation of the first codec.
3. The method of claim 1, further comprising: providing the second codec parameters to the second endpoint for altering operation of the second codec at the second device at the second endpoint.
4. The method of claim 1, wherein determining the first RF conditions and the second RF conditions comprises: performing a lookup in a database to determine the first RF conditions and the second RF conditions.
 A method, comprising: determining, by a network device, a first location identifier associated with a first endpoint of a call or session and a second location identifier associated with a second endpoint of the call or session; performing, at the network device and using the first location identifier and the second location identifier, a lookup in a radio frequency (RF) conditions database to determine first RF conditions at the first endpoint and second RF conditions at the second endpoint, wherein the first RF conditions and the second RF conditions differ, wherein the RF conditions database stores a plurality of entries corresponding to a plurality of locations, wherein each entry includes a location identifier associated with a location, RF conditions at the location, and an indication of whether adverse conditions exist at the location, wherein the adverse conditions include at least one of a high bit-error-rate (BER), a low signal-to-noise ratio (SNR), a low signal strength, or a high number of dropped calls or sessions, and wherein the RF conditions database is updated at periodic intervals to reflect current RF conditions at the plurality of locations; determining optimum first codec parameters for optimizing a first RF link reliability for the determined first RF conditions at the first endpoint of the call or session;  -2-Application No. 15/805,172 Attorney Docket No. 20170494 determining optimum second codec parameters for optimizing a second RF link reliability for the determined second RF wherein determining the optimum first and second codec parameters comprises: balancing the first codec parameters and the second codec parameters to optimize codec bit error performance at both a first codec at a first device at the first endpoint and a second codec at a second device at the second endpoint; and providing, by the network device, the first codec parameters to the first endpoint for altering operation of  the first codec at  the first device at the first endpoint.


Claim 7  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of  U.S. Patent No. 10,778,729 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 7 is “anticipated by” claim 7 of U.S. Patent No. 10,778,729 B2. 

Application No. 17/004,185  (Instant)
U.S. Patent No. 10,778,729 B2
7. The method of claim 1, further comprising: sending, by the network device, the first codec parameters to a base station serving the first device at the first endpoint, wherein the base station uses the first codec parameters to adjust a first modulation coding scheme (MCS) and a first transport block size (TBS) for optimal RF link reliability at the first device. 
sending, by the network device, the first codec parameters to a first base station serving the first device at the first endpoint, wherein the first base station uses the first codec parameters to adjust a first modulation coding scheme (MCS) and a first transport block size (TBS) for optimal RF link reliability at the first device.


Claims 8-11  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of  U.S. Patent No. 10,778,729 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claims 8-11 are “anticipated by” claim 9 of U.S. Patent No. 10,778,729 B2. 
Application No. 17/004,185  (Instant)
U.S. Patent No. 10,778,729 B2
8. A device comprising: one or more processors configured to: determine first radio frequency (RF) conditions associated with a first endpoint of a call or session and second RF conditions associated with a second endpoint of the call or session, wherein the first RF conditions and the second RF conditions include at least -27-Docket No. 20170494C1 one of a high bit-error-rate (BER), a low signal-to-noise ratio (SNR), a low signal strength, or a high number of dropped calls or sessions; determine first codec parameters for the first RF conditions at the first endpoint of the call or session and second codec parameters for the second RF conditions at the second endpoint of the call or session, wherein, when determining the first codec parameters and the second codec parameters, the one or more processors are further configured to balance the first codec parameters and the second codec parameters to optimize performance at both a first codec at a first device at the first endpoint and a second codec at a second device at the second endpoint; and provide the first codec parameters to the first endpoint for altering operation of the first codec at the first device at the first endpoint.
9. The device of claim 8, wherein the first codec parameters include at least one of a codec bit rate or a mode associated with the operation of the first codec.
10. The device of claim 8, wherein the one or more processors are further configured to: provide the second codec parameters to the second endpoint for altering operation of the second codec at the second device at the second endpoint.
wherein, when determining the first RF conditions and the second RF conditions, the one or more processors are further configured to: -28-Docket No. 20170494C1 perform a lookup in a database to determine the first RF conditions and the second RF conditions.
A network device, comprising: a communication interface connected to a network; and a processing unit configured to: determine a first location identifier associated with a first endpoint of a call or session and a second location identifier associated with a second endpoint of the call or session, -4-Application No. 15/805,172 Attorney Docket No. 20170494 perform a lookup in a radio frequency (RF) conditions database to determine first RF conditions at the first endpoint and second RF conditions at the second endpoint, wherein the first RF conditions and the second RF conditions differ, wherein the RF conditions database stores a plurality of entries corresponding to a plurality of locations, wherein each entry includes a location identifier associated with a location, RF conditions at the location, and an indication of whether adverse conditions exist at the location, wherein the adverse conditions include at least one of a high bit-error-rate (BER), a low signal-to-noise ratio (SNR), a low signal strength, or a high number of dropped calls or sessions, and wherein the RF conditions database is updated at periodic intervals to reflect current RF conditions at the plurality of locations, determine optimum first codec parameters for optimizing a first RF link reliability for the determined first RF conditions at the first endpoint of the call or session, determine optimum second codec parameters for optimizing a second RF link reliability for the determined second RF conditions at the second endpoint of the call or session, wherein, when determining the optimum first and second codec parameters, the processing unit is further configured to: balance the first codec parameters and the second codec parameters to optimize codec bit error performance at both a first codec at a first device at the first endpoint and a second codec at a second device at the second endpoint, and  -5-Application No. 15/805,172 Attorney Docket No. 20170494 provide the first codec parameters to the first endpoint for altering operation of the first codec at the first device at the first endpoint.


Claim 14  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of  U.S. Patent No. 10,778,729 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 14 is “anticipated by” claim 13 of U.S. Patent No. 10,778,729 B2. 
Application No. 17/004,185  (Instant)
U.S. Patent No. 10,778,729 B2
14. The device of claim 8, wherein the one or more processors are further configured to: send the first codec parameters to a base station serving the first device at the first endpoint, wherein the base station uses the first codec parameters to adjust a first modulation coding scheme (MCS) and a first transport block size (TBS) for optimal RF link reliability at the first device.
13. The network device of claim 9, wherein the processing unit is further configured to: send, via the communication interface, the first codec parameters to a first base station serving the first device at the first endpoint, -6-Application No. 15/805,172 Attorney Docket No. 20170494 wherein the first base station uses the first codec parameters to adjust a first modulation coding scheme (MCS) and a first transport block size (TBS) for optimal RF link reliability at the first device.


Claims 15-18  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of  U.S. Patent No. 10,778,729 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  claims 15-18 are “anticipated by” claim 15 of U.S. Patent No. 10,778,729 B2. 
Application No. 17/004,185  (Instant)
U.S. Patent No. 10,778,729 B2
15. A non-transitory computer-readable medium comprising one or more instructions that, when executed by a processor, cause the processor to: determine first radio frequency (RF) conditions associated with a first endpoint of a call or session and second RF conditions associated with a second endpoint of the call or session, wherein the first RF conditions and the second RF conditions include at least one of a high bit- -29-Docket No. 20170494C1 error-rate (BER), a low signal-to-noise ratio (SNR), a low signal strength, or a high number of dropped calls or sessions; determine first codec parameters for the first RF conditions at the first endpoint of the call or session and second codec parameters for the second RF conditions at the second endpoint of the call or session, wherein the one or more instructions to determine the first codec parameters and the second codec parameters comprise one or more instructions to balance the first codec parameters and the second codec parameters to optimize performance at both a first codec at a first device at the first endpoint and a second codec at a second device at the second endpoint; and provide the first codec parameters to the first endpoint for altering operation of the first codec at the first device at the first endpoint.
16. The non-transitory computer-readable medium of claim 15, wherein the first codec parameters include a codec bit rate or a mode associated with the operation of the first codec.
17. The non-transitory computer-readable medium of claim 15, wherein the instructions further cause the processor to: provide the second codec parameters to the second endpoint for altering operation of the second codec at the second device at the second endpoint.
wherein the one or more instructions that cause the processor to determine the first RF conditions and the second RF conditions comprise one or more instructions that cause the processor to: perform a lookup in a database to determine the first RF conditions and the second RF conditions.
A non-transitory storage medium storing instructions executable by a network device, wherein the instructions comprise instructions to cause the network device to: determine a first location identifier associated with a first endpoint of a call or session and a second location identifier associated with a second endpoint of the call or session, perform a lookup in a radio frequency (RF) conditions database to determine first RF conditions at the first endpoint and second RF conditions at the second endpoint, wherein the first RF conditions and the second RF conditions differ, wherein the RF conditions database stores a plurality of entries corresponding to a plurality of locations, wherein each entry includes a location identifier associated with a location, RF conditions at the location, and an indication of whether adverse conditions exist at the location, -7-Application No. 15/805,172 Attorney Docket No. 20170494 wherein the adverse conditions include at least one of a high bit-error-rate (BER), a low signal-to-noise ratio (SNR), a low signal strength, or a high number of dropped calls or sessions, and wherein the RF conditions database is updated at periodic intervals to reflect current RF conditions at the plurality of locations; determine optimum first codec parameters for optimizing a first RF link reliability for the determined first RF conditions at the first endpoint of the call or session; determine optimum second codec parameters for optimizing a second RF link reliability for the determined second RF conditions at the second endpoint of the call or session, wherein the instructions to determine the optimum first and second codec parameters comprise instructions to: balance the first codec parameters and the second codec parameters to optimize codec bit error performance at both a first codec of a first device at the first endpoint and a second codec at a second device at the second endpoint; and provide the first codec parameters to the first endpoint for altering operation of the first codec at the first device at the first endpoint.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (2019/0007464), Hori hereinafter , in view of Homer Filart (2018/0176266), Filart hereinafter.

Re. Claims 1, 8 and 15, Hori teaches a method (Fig.1-2, 19 & ¶0024), a non-transitory computer-readable medium  comprising one or more instructions (¶0028/¶0121) that, when executed by a processor (Fig.7/Fig.16, ¶0210), cause the processor to: and a device (eNodeB, Fig.7/Fig.16 as per instant application at least in ¶0023, “The one or more "network devices" that implement the functionality of codec parameter mediator 130 may,… , one or more devices connected to network(s) 150“, base station 120 is a part of network(s) 130 as shown in Fig.1A) comprising: one or more processors (Fig.7/Fig.16, ¶0210) configured to: determine first radio frequency (RF) conditions associated with a first endpoint of a call or session and second RF conditions associated with a second endpoint of the call or session (Fig.1-2, Fig.7/Fig.16/Fig.19 & ¶0066 - improve efficiency of radio resource usage while reducing deterioration of a speech quality of UEs by allowing an eNB to instruct a UE to change a bitrate in accordance with a radio condition of each UE …..in accordance with change of a radio environment of the UE (at roaming or radio condition variation)), wherein the first RF conditions and the second RF conditions include at least -27-Docket No. 20170494C1 one of a high bit-error-rate (BER), a low signal-to-noise ratio (SNR), a low signal strength, or a high number of dropped calls or sessions (Fig.1-2, Fig.7/Fig.16/Fig.19 & ¶0086 - A radio condition detection unit 702 detects congestion of the radio access network, a state of congestion alleviation, or a state of the radio environment of each UE. ¶0098 - UE can use the policy of the operator in accordance with the radio environment (congestion, radio quality, or radio condition of UE) of the E-UTRANs 120, 122.); determine first codec parameters for the first RF conditions at the first endpoint of the call or session and second codec parameters for the second RF conditions at the second endpoint of the call or session, wherein, when determining the first codec parameters and the second codec parameters, the one or more processors are further configured to balance the first codec parameters and the second codec parameters to optimize performance at both a first codec at a first device at the first endpoint and a second codec at a second device at the second endpoint (Fig.1-2, Fig.7/Fig.16/Fig.19 & ¶0026 - a codec mode request reception unit that receives a codec mode request including a codec mode that is determined by a base station in accordance with a radio condition of the terminal; a mode switching notification unit that notifies an encoder of switching to the codec mode included in the received codec mode request; and a mode switching acknowledgement unit that transmits a response message to the base station when acknowledging that the encoder switches the codec mode. ¶0218 - a codec mode notification unit that notifies the base station of a negotiated bit rate range when the codec mode switching using the codec mode request from the base station for the negotiation of the call. ¶0221 - A base station …a radio condition detection unit that detects a radio condition of a terminal; a codec mode request transmission unit that determines a codec mode to be used by the terminal in accordance with the radio condition of the terminal and transmits a codec mode request including the determined codec mode to the terminal; and a mode switching acknowledgement reception unit that receives a response message indicating completion of switching to the codec mode included in the received codec mode request.); and provide the first codec parameters to the first endpoint for altering operation of the first codec at the first device at the first endpoint (Fig.1-2, Fig.14 & ¶0121 - radio condition detection unit 702 of the eNB detects that the radio environment of the UE is unstable or that the E-UTRAN (uplink) is congested (ST22).  The EUTRA-CMR transmission unit 706 of the eNB determines to make an instruction to lower the bitrate to be used for transmission of the UE to 9.6 kbps, designates EVS-SWB 9.6 kbps as the EUTRA-CMR, and transmits it to the UE (ST23). ¶0122 - The EUTRA-CMR reception unit 608 of the UE receives the EUTRA-CMR and outputs to the mode switching notification unit 609 that EVS-SWB 9.6 kbps is designated.  The mode switching notification unit 609 instructs an EVS encoder (not illustrated) of the UE to encode at EVS-SWB 9.6 kbps.  The EVS encoder of the UE receives the instruction on EVS-SWB 9.6 kbps and then changes the bitrate to EVS-SWB 9.6 kbps to start encoding (ST24).  .. ¶0124 - Next, the radio condition detection unit 702 of the eNB detects that the radio environment of the UE is improved or the congestion of the E-UTRAN (uplink) is alleviated (ST26).  The EUTRA-CMR transmission unit 706 of the eNB determines to make an instruction to raise the bitrate to be used for transmission of the UE to 13.2 kbps again, designates EVS-SWB 13.2 kbps as the EUTRA-CMR, and transmits it to the UE (ST27).)

    PNG
    media_image2.png
    501
    894
    media_image2.png
    Greyscale

expressly discloses the claimed feature “at least  one of a high bit-error-rate (BER), a low signal-to-noise ratio (SNR), a low signal strength, or a high number of dropped calls or sessions“, however, in the analogous art, Filart explicitly discloses wherein the first RF conditions and the second RF conditions include at least  one of a high bit-error-rate (BER), a low signal-to-noise ratio (SNR), a low signal strength, or a high number of dropped calls or sessions (Fig.1-4 & ¶0025 – if a SIP transmission (e.g., an INVITE request to begin a communication session) does not include EVS support, an anchoring network device can amend the transmission to include EVS ChAw mode as a preferred codec.  In this way, if the called party supports EVS ChAw mode, even if the calling party does not, the called party can still use EVS ChAw-mode rather than having to fall back to AMR-WB or another codec.  …. A network gateway can then transcode between EVS ChAw and the calling party's codec, while controlling the EVS ChAw link to improve network bandwidth utilization. Fig.3 & ¶0057 - At block 314, which can represent at least part of offer processing 120, the ATCF 312 can retrieve rewrite rules 236, e.g., from the rule registry 238.  The ATCF 312 modifies the information 118 of the one or more media capabilities (e.g., in the SDP body), e.g., based at least in part on the rewrite rules 236.  In this example, the rewrite rules 236 specify that if the information 118 does not include EVS, EVS ChAw mode should be added to the front of the codec list as the new highest-priority codec. ¶0109 - enabling EVS ChAw mode at the beginning of a session permits enabling and disabling some of the overhead of EVS ChAw mode during a session, e.g., by setting ch-aw-recv=0 to disable ChAw mode or ch-aw-recv=2, 3, 5, or 7 to enable ChAw mode.  This can improve robustness when necessary without unduly burdening the access network 104, e.g., when called terminal 304 moves into a better-coverage area.  EVS ChAw mode can permit improvements in call quality in both directions, since both the ATGW 402 and called terminal 304 can buffer and reconstruct lost packets…  Therefore, EVS ChAw mode can provide improved voice quality, even in the face of packet loss or low signal strength).

    PNG
    media_image3.png
    352
    1073
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hori’s invention of a codec mode switching method for switching a codec mode in accordance with congestion of a radio access network to which the terminal is to connect to include Filart’s invention of network core facilitating terminal interoperation, because it removes restriction of  users' ability to communicate with other users having different types of telecommunications devices. (¶0001, Filart)

Re. Claims 2, 9 and 16, Hori and Filart teach claims 1, 8 and 15 respectively.
Hori further teaches wherein the first codec parameters include at least one of a codec bit rate or a mode associated with the operation of the first codec. (Fig.1-2, Fig.14 & ¶0121 - radio condition detection unit 702 of the eNB detects that the radio environment of the UE is unstable or that the E-UTRAN (uplink) is congested (ST22).  The EUTRA-CMR transmission unit 706 of the eNB determines to make an instruction to lower the bitrate to be used for transmission of the UE to 9.6 kbps, designates EVS-SWB 9.6 kbps as the EUTRA-CMR, and transmits it to the UE (ST23)).
Re. Claims 3, 10 and 17, Hori and Filart teach claims 1, 8 and 15 respectively.
Hori also teaches further comprising: providing the second codec parameters to the second endpoint for altering operation of the second codec at the second device at the second endpoint. (Fig.1-2, Fig.14 & ¶0121 - radio condition detection unit 702 of the eNB detects that the radio environment of the UE is unstable or that the E-UTRAN (uplink) is congested (ST22).  The EUTRA-CMR transmission unit 706 of the eNB determines to make an instruction to lower the bitrate to be used for transmission of the UE to 9.6 kbps, designates EVS-SWB 9.6 kbps as the EUTRA-CMR, and transmits it to the UE (ST23). ¶0122 - The EUTRA-CMR reception unit 608 of the UE receives the EUTRA-CMR and outputs to the mode switching notification unit 609 that EVS-SWB 9.6 kbps is designated.  The mode switching notification unit 609 instructs an EVS encoder (not illustrated) of the UE to encode at EVS-SWB 9.6 kbps.  The EVS encoder of the UE receives the instruction on EVS-SWB 9.6 kbps and then changes the bitrate to EVS-SWB 9.6 kbps to start encoding (ST24).  .. ¶0124 - Next, the radio condition detection unit 702 of the eNB detects that the radio environment of the UE is improved or the congestion of the E-UTRAN (uplink) is alleviated (ST26).  The EUTRA-CMR transmission unit 706 of the eNB determines to make an instruction to raise the bitrate to be used for transmission of the UE to 13.2 kbps again, designates EVS-SWB 13.2 kbps as the EUTRA-CMR, and transmits it to the UE (ST27)).

Re. Claims 4, 11 and 18, Hori and Filart teach claims 1, 8 and 15 respectively.
Hori further teaches wherein determining the first RF conditions and the second RF conditions comprises: performing a lookup in a database to determine the first RF conditions and the second RF conditions. (Fig.1-2, Fig.6-7 & ¶0087 - Based on a default policy index that each operator has and congestion of the radio access network, a state of congestion alleviation or a state of the radio environment of each UE detected by the radio condition detection unit 702, a policy index determination unit 703 determines a policy index for each of the UEs 100, 102 and notifies the respective UEs 100, 102 of the determined policy index.  Every time the policy index for the respective UEs 100, 102 is changed because of the change in the radio condition detected by the radio condition detection unit 702, the policy index determination unit 703 may notify the UEs 100, 102 of the changed policy index. Fig.8A-B & ¶0070 - A policy list storage unit 602 stores at least one policy of each of multiple operators, the policy including a codec mode supported by each operator. …the policy list storage unit 602 stores lists of policies of the operators (policy list).  FIGS. 8A and 8B are examples of the policy list of each operator that the policy list storage unit 602 stores.  FIG. 8A illustrates an example in which policy lists of operators 1 to n are stored while FIG. 8B illustrates a policy list of one operator (operator k) out of the policy lists illustrated in FIG. 8A.  Each policy in the policy lists is associated with an index indicating that policy (policy index)).

    PNG
    media_image4.png
    525
    483
    media_image4.png
    Greyscale

Re. Claims 5, 12 and 19, Hori and Filart teach claims 1, 8 and 15 respectively.
Hori further teaches wherein the first RF conditions include RF conditions of an uplink signal from a user device to a base station at the first endpoint. (Fig.14 & ¶0121 - Next, the radio condition detection unit 702 of the eNB detects that the radio environment of the UE is unstable or that the E-UTRAN (uplink) is congested (ST22). ¶0122 -  The EVS encoder of the UE receives the instruction on EVS-SWB 9.6 kbps and then changes the bitrate to EVS-SWB 9.6 kbps to start encoding (ST24)).

    PNG
    media_image5.png
    560
    511
    media_image5.png
    Greyscale


Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hori, in view of Filart, further in view of Fujishiro et al. (2019/0037001), Fujishiro hereinafter.   

Re. Claims 6, 13 and 20, Hori and Filart teach claims 1, 8 and 15 respectively.
Yet, Hori and Filart do not expressly teach wherein the first RF conditions include RF conditions of a downlink signal from a base station to a user device at the first endpoint.
However, in the analogous art, Fujishiro explicitly discloses wherein the first RF conditions include RF conditions of a downlink signal from a base station to a user device at the first endpoint. (Fig.6-13 & ¶0186 - One of the main objectives is to consider potential RAN enhancements that would provide a flexible and efficient codec modification mechanism under more dynamic radio conditions. ¶0188 - One of the objectives of the SI is to investigate mechanisms that are applicable to different codec types including AMR, EVS and video in both downlink and uplink to enable the following: ¶0189 - Codec mode and rate selection at call setup. ¶0190 - Codec rate adaptation during an on-going call. ¶0194 - Proposal 1: It should study both eNB-assisted Codec Adaptation and eNB-controlled Codec Adaptation approaches for vocorder rate adaptation at call setup and on-going. ¶0196 - Proposal 2: To support codec adaptation at call setup, it should study how eNB obtains the UE's DL radio conditions prior to call setup).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hori’s invention of a codec mode switching method for switching a codec mode in accordance with congestion of a radio access network to which the terminal is to connect  and  Filart’s invention of network core facilitating terminal interoperation to include Fujishiro’s invention of a radio terminal to perform codec adaptation based on assistance or control by a base station such as “eNB-controlled Codec Adaptation”, because it  acquires radio quality parameter information of terminal devices by base stations irrespective of RRC connection modes. (Abstract, ¶0063/¶0067, Fujishiro ).
Claims 7 and  14  are rejected under 35 U.S.C. 103 as being unpatentable over Hori, in view of Filart, further in view of Xin et al. (2019/0253931), Xin hereinafter,  further in view of Fujishiro.

Re. Claims 7 and  14, Hori and Filart teach claims 1 and  8 respectively.
Yet, Hori and Filart do not expressly teach further comprising: sending, by the network device, the first codec parameters to a base station serving the first device at the first endpoint, wherein the base station uses the first codec parameters to adjust a first modulation coding scheme (MCS) and a first transport block size (TBS) for optimal RF link reliability at the first device.
However, in the analogous art, Xin explicitly discloses sending, by the network device, the first codec parameters to a base station serving the first device at the first endpoint (Fig.2-9 & ¶0011 - radio channel quality requirement information includes at least one of: service type indication information of the service, codec information of the service, a codec information list of the UE, and the terminal type information of the UE, and the codec information list of the UE includes codec information supported by both the UE and the service application server.  The access network device may determine, based on the radio channel quality requirement information of the service, whether the radio channel quality of the cell in which the UE is located meets the radio channel quality requirement corresponding to the radio channel quality requirement information of the service, and send the notification message to the service application server when the radio channel quality of the cell in which the UE is located does not meet the radio channel quality requirement corresponding to the radio channel quality requirement information of the service. ¶0017 - codec information of the service includes codec type information of the service and codec mode set information of the service. Fig.2-9 & ¶0090 - After receiving an invite message for establishing a VoLTE voice service for the UE, the service application server (for example, the P-CSCF, the ATCF, the S-CSCF, or the SCC AS) may send a service establishment request message (namely, the foregoing service establishment request) to the access network device (for example, an eNB).  The service establishment request is used to request the access network device (for example, the eNB) to allocate a radio network resource to the VoLTE voice service).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hori’s invention of a codec mode switching method for switching a codec mode in accordance with congestion of a radio access network to which the terminal is to connect  and  Filart’s invention of network core facilitating terminal interoperation to include Xin’s invention of a system and a method for establishing VoLTE services in different RF conditions, because it  enables network access device to adjust code mode set information of services related to radio channel quality of serving cells in which user devices are located . (Abstract, ¶0011/¶0017, Xin).
Yet, Hori,  Filart and Xin  do not expressly teach wherein the base station uses the first codec parameters to adjust a first modulation coding scheme (MCS) and a first transport block size (TBS) for optimal RF link reliability at the first device.
However, in the analogous art, Fujishiro explicitly discloses wherein the base station uses the first codec parameters to adjust a first modulation coding scheme (MCS) and a first transport block size (TBS) for optimal RF link reliability at the first device. ( ¶0008 - A base station .. comprises a controller configured to assist or control a codec adaptation of a radio terminal. ..The controller, based on the radio quality parameter, transmits, to the radio terminal, information indicating a minimum guaranteed bit rate, or information indicating a codec mode and/or a codec rate. Fig.1/Fig.4 & ¶0051 -  The MAC layer of the eNB 200 includes a scheduler that determines a transport format of an uplink and a downlink (a transport block size and a modulation and coding scheme (MCS)) and a resource block to be assigned to the UE 100. ¶0066 - The eNB 200 can acquire a radio quality parameter of the UE 100 in the RRC connected mode through a measurement report and/or a CSI (Channel State Information) report. Thus, the eNB 200 may, in consideration of the radio quality of the UE 100, decide the appropriate codec mode and/or codec rate for the additional bearer. Fig.6 & ¶0098 - In step S111, the eNB 200, based on the radio quality parameter report, decides the minimum guaranteed bit rate, or the codec mode and/or the codec rate.)

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hori’s invention of a codec mode switching method for switching a codec mode in accordance with congestion of a radio access network to which the terminal is to connect  and  Filart’s invention of network core facilitating terminal interoperation and  Xin’s invention of a system and a method for establishing VoLTE services in different RF conditions to include Filart’s invention of network core facilitating terminal interoperation to include Fujishiro’s invention of a radio terminal to perform codec adaptation based on assistance or control by a base station such as “eNB-controlled Codec Adaptation”, because it  acquires radio quality parameter information of terminal devices by base stations irrespective of RRC connection modes. (Abstract, ¶0063/¶0067, Fujishiro ).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chong 
Mufti1-5.
Hori et al; 2018/0041924. See Abstract, ¶0025, ¶0033, ¶0034, ¶0036, ¶0223
AYYALASOMAYAJULA et al., WO 2017172449 A1. See Abstract, ¶0034, ¶0035, ¶0037-¶0039,¶0041, ¶0042, ¶0046, ¶0053, ¶0092, ¶0099, ¶00111, ¶00116, claim 9 , claim 16 along with Fig.1-7.
3GPP TS 26.445 V14.1.0 (2017-06). See  A.3.1	EVS Media Type Registration

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467